Case 5:18-cr-OO427-F.]S Document 54 Filed 01/25/19 Page 1 of 1
U.S. D|STR!U _CUL§RT - N.D. OF N.Y.
AO 442 (Rev. llf|l) ArrestWarrant F i L E D

 

 

 

 

 

UNITED STATES DlsTRlCT COURT JAN 25 2919
for the AT__ o'cLocK
NOI'[h€ITl DiStI'in Of New Y{)rk lohn M, Domurad. Cierk - Syracuse

 

Uni'ted S'tates of Arnerica

 

 

V` § Case NO_ are-caazr (FJS)
)
)
TlMoTHY eowMAN §
De_,‘"endanf
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a Unitecl States magistrate judge without unnecessary deia_v

(name ofper'son fo be arrested) T|MOTHY BOWMAN ’
who is accused of an offense or violation based on the following document filed with the court1

 

d lndictrnent lJ Supersedinglndictment [:I Inf`orrnation C| Superscdinginformation Cl Cornplaint
|J Probation Vioiation Petition lj `Supervised Reiease Violation Petition lfl Violation Notice |Il Order of the Court

This offense is briefly described as follows:

Conspiracv to possess with !ntent to Distribute and to Distribute Contro¥|ed Substances, in violation of21 U.S.C. Sections
841(a)(1) and 346

w
Dare; ____ ___onosrzme - l ¢
_ \_ v

fssw`ng officer ‘.s' signature

 

City and state; Syracuse, New York Hon. Andrew T. Baxter, Um'ted States Magistrate Judge.
Prz'nfed name and ride

 

Return

 

     
 

This warrant w
ai (cr`fy and state)

Date:<_ )i ll]§i i |£_;i
f ¢//Arres:r'ng oj‘¢`cer' s signature
g : Pr§ed name JH rifle 2

received on (dare) , and the person was arre

 

 

 

 

 

